United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2246
                         ___________________________

                             United States of America,

                        lllllllllllllllllllll Plaintiff - Appellee,

                                            v.

                                 Anthony K. Collins,

                      lllllllllllllllllllll Defendant - Appellant.
                                       ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: November 17, 2017
                            Filed: February 28, 2018
                                   [Published]
                                 ____________

Before COLLOTON and GRUENDER, Circuit Judges, and READE,1 District Judge.
                         ____________

PER CURIAM.

       Anthony Collins entered a conditional plea of guilty to unlawful possession of
a firearm as a previously convicted felon, in violation of 18 U.S.C. §§ 922(g)(1) and

      1
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa, sitting by designation.
924(a)(2). On appeal, Collins challenges a district court2 order denying his motion
to suppress evidence discovered during a search following a warrantless car stop. We
affirm.

                                          I.

       On June 13, 2016, at approximately 3:30 a.m., Officers Swaggart, Murphy and
DuChaine of the Kansas City, Missouri Police Department were conducting
surveillance of a residence at 9028 Oak Street, Kansas City, Missouri, the residence
of Robert “Rob” Currie. Detective Cartwright of the Kansas City Drug Enforcement
Unit advised that Currie drove a white motorcycle and sold methamphetamine out of
his garage during the late evenings and early mornings.

       Detective Cartwright had previously conducted two controlled buys at the Oak
Street garage. Approximately two years prior to the June 13, 2016 surveillance,
Detective Cartwright obtained hashish. At the second controlled buy, which occurred
only two months earlier, Detective Cartwright purchased methamphetamine. While
waiting in the garage for Currie to retrieve the methamphetamine from a hotel,
Detective Cartwright observed approximately ten people injecting methamphetamine.
During this time, he was offered methamphetamine and marijuana. Several
confidential informants had also provided Detective Cartwright information regarding
drug activity at the Oak Street residence.

      During the approximately one month that Officer Murphy had conducted
surveillance of the Oak Street residence, including on June 13, 2016, she had
observed heavy vehicle, bicycle and foot traffic in and out of the garage. This traffic


      2
       The Honorable Dean Whipple, United States District Judge for the Western
District of Missouri, adopting the report and recommendation of the Honorable Sarah
W. Hays, United States Chief Magistrate Judge for the Western District of Missouri.

                                         -2-
primarily consisted of brief visits occurring in the late evening and early morning
hours. The garage had a large floodlight above it and both the home and attached
garage were equipped with multiple surveillance cameras that appeared to be focused
on the garage.

      At approximately 4:30 a.m., Officer DuChaine observed a Mercury Grand
Marquis pull into the driveway of the Oak Street residence. The white motorcycle
was parked in the driveway. An unknown white male, who was later identified as
Collins, got out of the driver’s seat of the vehicle and went into the garage. Collins
emerged from the garage approximately ten to fifteen minutes later, reentered the
vehicle and drove away from the residence.

       Officers Swaggart and Murphy followed the vehicle a short distance and turned
on their lights after it was out of sight of the garage. The vehicle made multiple turns
and repeatedly tapped its brakes. The officers then initiated a traffic stop. The
vehicle traveled approximately 200 yards before coming to a stop. The officers
ordered both Collins and his passenger to exit the vehicle. After Collins and his
passenger were detained, Officer DuChaine observed a magazine with live
ammunition in plain view on the driver’s seat. Officer DuChaine conducted a
protective sweep of the vehicle and recovered a loaded firearm in the glove box. The
officers arrested Collins for failure to yield to an emergency vehicle. Officer Murphy
ran a records check and learned that Collins was a convicted felon. At that time, the
officers also arrested Collins for being a felon in possession of a firearm.

       A grand jury charged Collins with one count of possession of a firearm as a
previously convicted felon. Collins moved to suppress all evidence obtained as a
result of the warrantless seizure of his vehicle. The district court ruled that the
seizure and subsequent search were lawful. Collins then entered a conditional guilty
plea pursuant to Federal Rule of Criminal Procedure 11(a)(2), reserving the right to
appeal the denial of his motion to suppress. On appeal, Collins argues that the stop

                                          -3-
was unconstitutional because the officers lacked reasonable suspicion to stop his
vehicle.

                                          II.

       “This Court reviews the facts supporting a district court’s denial of a motion
to suppress for clear error and reviews its legal conclusions de novo.” United States
v. Long, 870 F.3d 792, 796 (8th Cir. 2017) (quoting United States v. Cotton, 782 F.3d
392, 395 (8th Cir. 2015)). “This court will affirm the district court’s denial of a
motion to suppress evidence unless it is unsupported by substantial evidence, based
on an erroneous interpretation of applicable law, or, based on the entire record, it is
clear a mistake was made.” United States v. Braden, 844 F.3d 794, 799 (8th Cir.
2016) (quoting United States v. Hogan, 539 F.3d 916, 921 (8th Cir. 2008)).

       “A police officer ‘may, consistent with the Fourth Amendment, conduct a brief,
investigatory stop when the officer has a reasonable, articulable suspicion that
criminal activity is afoot.’” United States v. Fields, 832 F.3d 831, 834 (8th Cir. 2016)
(quoting Illinois v. Wardlow, 528 U.S. 119, 123 (2000)). “This includes the right to
‘briefly stop a moving automobile to investigate a reasonable suspicion that its
occupants are involved in criminal activity.’” United States v. Winters, 491 F.3d 918,
921 (8th Cir. 2007) (quoting United States v. Hensley, 469 U.S. 221, 226 (1985)).

       “We consider the totality of the circumstances when determining whether an
officer has a particularized and objective basis to suspect wrongdoing.” United States
v. Robinson, 670 F.3d 874, 876 (8th Cir. 2012). We allow “officers to draw on their
own experience and specialized training to make inferences from and deductions
about the cumulative information available to them that might well elude an untrained
person.” United States v. Davison, 808 F.3d 325, 329 (8th Cir. 2015) (quoting United
States v. Arvizu, 534 U.S. 266, 273 (2002)). “When a team of law enforcement
officers is involved in an investigation, the issue is whether all the information known

                                          -4-
to the team provided ‘specific and articulable facts which, taken together with rational
inferences from those facts, reasonably warrant’ the investigative stop.” Winters, 491
F.3d at 921 (quoting United States v. Robinson, 119 F.3d 663, 666 (8th Cir. 1997)).
“Factors that may reasonably lead an experienced officer to investigate include time
of day or night, location of the suspect parties, and the parties’ behavior when they
become aware of the officer’s presence.” United States v. Quinn, 812 F.3d 694, 697-
98 (8th Cir. 2016) (quoting United States v. Dawdy, 46 F.3d 1427, 1429 (8th Cir.
1995)).

        Collins argues that the officers lacked reasonable suspicion that he was
involved in criminal activity. First, he contends that the government did not establish
that illegal activity was so prevalent at the Oak Street residence that it was likely that
any visitor was there to engage in illegal activity. Second, Collins asserts that the
officers did not have any evidence that he had previously used or sold narcotics.
Third, he argues that Officer Murphy did not actually observe any drug sales while
conducting surveillance. Finally, Collins contends that the time of night that he was
at the Oak Street residence is not indicative of drug trafficking because drugs can be
sold at any time of day or night. At oral argument, Collins conceded his challenge
was limited to the initial investigatory stop.

       Collins attempts to challenge each individual factor in isolation. “The totality-
of-the-circumstances test ‘precludes this sort of divide-and-conquer analysis.’”
Quinn, 812 F.3d at 698 (quoting Arvizu, 534 U.S. at 274). When considered in light
of the totality of the circumstances, Collins’s arguments fail. The district court’s
conclusion that the Oak Street residence was known for the sale of methamphetamine
is not clearly erroneous, as it was based on Detective Cartwright’s purchase of
methamphetamine in the garage, information from several confidential informants
and the officers’ testimony based on their observations and experience. Further,
independent knowledge of a person’s prior involvement with narcotics is not required
to find reasonable suspicion. See, e.g., United States v. Bustos-Torres, 396 F.3d 935,

                                           -5-
942-43 (8th Cir. 2005) (finding reasonable suspicion where there was no knowledge
of the defendants’ criminal histories or prior drug use and the defendants were merely
associated with an individual suspected of selling drugs); United States v.
Buchannon, 878 F.2d 1065, 1066-67 (8th Cir. 1989) (finding reasonable suspicion
and acknowledging that “nothing implicat[ed] [the defendant] until he was seen
entering [a] house” currently under investigation and imminently subject to a search
warrant). Additionally, the officers were entitled to rely on their experience to
conclude that the heavy traffic they observed, consisting largely of brief visits in the
late evening and early morning hours, was consistent with drug trafficking. See
Winters, 491 F.3d at 922; Robinson, 119 F.3d at 667.

       Here, the officers observed Collins enter a garage where they knew that drugs
had been sold. Collins emerged from the garage a short time later. The incident
occurred at approximately 4:30 a.m. The white motorcycle was in the driveway,
indicating that Currie, who sold drugs, was likely home. The officers had observed
a high volume of traffic at the garage, primarily during the late evening and early
morning hours, in the month prior to the stop. These facts gave officers ample reason
to believe that the vehicle contained drugs or other evidence of drug related activity.
See United States v. Spotts, 275 F.3d 714, 718-19 (8th Cir. 2002); Robinson, 119 F.3d
at 667; Buchannon, 878 F.2d at 1067. Given all of the circumstances, the officers had
reasonable suspicion that Collins was engaged in criminal activity. Therefore, the
stop of Collins’s vehicle was constitutionally valid.

                                          III.

       Collins also argues that the officers did not have reasonable suspicion to stop
his vehicle because he did not fail to yield to the patrol vehicle when its lights were
activated. Because we conclude that the officers had reasonable suspicion to believe
that Collins was involved in criminal activity prior to initiating the stop, we do not
reach this argument.

                                          -6-
                                  IV.

The judgment of the district court is affirmed.

                ______________________________




                                  -7-